Per Curiam.

On June 26, 1989, we issued an order requiring respondent to show cause why the recommendation of the board should not be confirmed and the disciplinary order so entered. We also ordered that any objections to the findings of fact and recommendation of the board, together with a brief in support thereof, shall be due on or before July 17,1989.
In a letter dated July 11, 1989, respondent notified us of his intent to file objections by July 29,1989. On July 18, 1989, we advised respondent that he was out of rule, and that he should submit his objections as soon as possible and accompany them with a motion for leave to file instanter. All that was received by the court was a second letter from respondent dated August 22, 1989.
We concur in the findings of misconduct and in the recommendation of the board. Respondent is hereby ordered indefinitely suspended from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.